     Case 2:20-cv-00590-WKW-CSC Document 19 Filed 02/23/21 Page 1 of 2




            IN THE DISTRICT COURT OF THE UNITED STATES
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

FREDERICK DWIGHT JONES,                      )
# 157783,                                    )
                                             )
      Petitioner,                            )
                                             )
      v.                                     )     CASE NO. 2:20-CV-590-WKW
                                             )                [WO]
GWENDOLYN BABERS, Warden,                    )
et al.,                                      )
                                             )
      Respondents.                           )

                                      ORDER

      On January 22, 2021, the Magistrate Judge filed a Recommendation to which

no timely objections have been filed. (Doc. # 18.) Upon an independent review of

the record and upon consideration of the Recommendation, it is ORDERED as

follows:

      (1) The Recommendation (Doc. # 18) is ADOPTED.

      (2) This action is DISMISSED without prejudice because Petitioner has not

exhausted his state court remedies.

      A separate final judgment will be entered.

      A certificate of appealability will not be issued. For a petitioner to obtain a

certificate of appealability, he must make “a substantial showing of the denial of a

constitutional right.”   28 U.S.C. § 2253(c)(2).      This showing requires that
     Case 2:20-cv-00590-WKW-CSC Document 19 Filed 02/23/21 Page 2 of 2




“reasonable jurists could debate whether (or, for that matter, agree that) the petition

should have been resolved in a different manner or that the issues presented were

adequate to deserve encouragement to proceed further.” Slack v. McDaniel, 529

U.S. 473, 484 (2000) (citation and internal quotation marks omitted). And, where a

petition is denied on procedural grounds, he “must show not only that one or more

of the claims he has raised presents a substantial constitutional issue, but also that

there is a substantial issue about the correctness of the procedural ground on which

the petition was denied.” Gordon v. Sec’y, Dep’t of Corrs., 479 F.3d 1299, 1300

(11th Cir. 2007) (citations omitted). “A ‘substantial question’ about the procedural

ruling means that the correctness of it under the law as it now stands is debatable

among jurists of reason.” Id.

      Because reasonable jurists would not find the denial of Petitioner’s § 2254

motion debatable, a certificate of appealability is DENIED.

      DONE this 23rd day of February, 2021.

                                 /s/ W. Keith Watkins
                                 United States District Judge




                                          2
